HATHAWAY, Judge,
specially concurring.
The evidence, as outlined in the majority opinion, supports the trial court’s conclusion that the appellant “is a sexual psychopath suffering from personality disorder and that [he is amenable] to treatment.” The court ordered treatment of appellant within 30 days and upon failure thereof his transfer to the Arizona State Hospital for treatment is consonant with the options for dealing with a prisoner suffering from a substantial impairment of his mental health. A.R.S. § 31-224(E). I would affirm on this basis.
I decline the strained construction and circuitous route of the majority. I believe they have forgotten their intent to avoid “uncharted seas” and have become embattled with an imaginary leviathan.